Citation Nr: 0902472	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  08-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial evaluation, in excess of 30 
percent, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Indianapolis, Indiana.

The veteran testified at a video hearing before the 
undersigned in November 2008.  A transcript of the hearing is 
associated with the claims file and has been reviewed.


FINDING OF FACT

The evidence of record does not show that the symptomatology 
associated with the veteran's service-connected PTSD more 
closely approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
30 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the letter dated in March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  This letter 
also requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board notes that the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify in this case 
has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service treatment records 
have been obtained and associated with the claims file, as 
have unit records from the National Personnel Records Center, 
and the veteran has been afforded a VA examination in 
connection with his claim, the respective report of which is 
of record.


Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under that diagnostic code, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders (2008).

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 30 percent evaluation, but 
no more, for PTSD.  The August 2008 C&P examination report 
indicates that the veteran's PTSD is characterized by an 
anxious and dysphoric mood, hypervigilance, difficulty 
sleeping, and occasional suicidal ideation. Additionally, 
such records indicate that the veteran reports having few 
friends, preferring to be alone, and being irritable.  As 
will be discussed in more detail below, such symptoms 
indicate some occupational and social impairment; however, 
they do not warrant a disability rating in excess of 30 
percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he has frequent panic 
attacks, delusions, or obsessive rituals.  Although the 
August 2006 C&P examiner indicated that the veteran's affect 
was anxious and dysphoric, when asked if he suffered from 
panic attacks, the veteran reported that he did not.  The 
Board does note that this is contradictory to the veteran's 
statements in the March 2006 symptom affidavit where the 
veteran states that he has anxiety and panic attacks 2-4 
times a week but admits that medication is helping.  
Additionally, the examination expressly notes that the 
veteran does not suffer from delusions.  Finally, no mention 
is made in the veteran's medical records of any obsessional 
rituals congruent with a higher evaluation.

The Board notes that in the March 2006 symptom affidavit the 
veteran reported infrequent auditory hallucinations.  While 
hallucinations are a symptom more consistent with a higher 
evaluation, the Board notes that a 100 percent evaluation 
requires persistent delusions or hallucinations.  Thus, the 
veteran's infrequent auditory hallucinations are not 
sufficient to warrant a higher rating.  Higher ratings also 
take into account the inability to attend to basic personal 
appearance and hygiene, speech impairment, and impaired 
thought and judgment.  The Board notes that the August 2006 
C&P examination report indicates that the veteran does often 
neglect his basic personal appearance and hygiene, however 
the veteran appeared to be well groomed and appropriately 
dressed at the examination.  The Board also observes that the 
August 2006 C&P report indicated that the veteran did not 
have any speech impairment; in fact, the examiner expressly 
noted that the veteran's speech was clear and coherent.  
Finally, the August 2006 C&P examination report indicates 
that the veteran had good judgment, and that his thought 
process was unremarkable.

The veteran was alert and oriented for his VA examinations.  
His affect, although noted as anxious and dysphoric, was 
never described as flattened, the affect which is 
contemplated by a 50 percent evaluation.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the veteran reported being employed full time as a truck 
driver.  While the Board notes that the veteran states that 
he often has difficulty focusing while at work, occasionally 
having to pull over when he has depression and crying bouts.  
In addition, the veteran reported at his recent hearing that 
he had an altercation while at work but was not subsequently 
disciplined for the incident.  The Board further notes that 
the veteran has had difficulty working for one employer for 
an extended period of time.  However, the veteran has 
consistently been employed as a truck driver with various 
companies for over twelve years.  This weighs heavily against 
increasing his disability rating in excess of 30 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service- connected disabilities.  See 38 C.F.R. § 4.1 
(2008).

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
August 2006 C&P examination indicates that the veteran 
reported having few social interactions.  The veteran's 
records also demonstrate that he reported having a difficult 
relationship with his second wife and subsequently divorced 
her.  However the records indicate that he has a great 
relationship with his two daughters and his brothers, 
especially his younger brother, although he does not spend 
time with them as frequently as he once did.  The Board 
acknowledges the veteran's statements that he prefers to be 
alone and that his participation in many social activities 
with his family or others has decreased over the years.  
However, the Board concludes that although the veteran has 
some relationship difficulties, particularly with society in 
general, he maintains successful relationships with much of 
his family.  Such evidence does not suggest that he has 
difficulty establishing and maintaining personal 
relationships.  Therefore, the veteran's impairment in this 
area is not significant enough to warrant a 50 percent 
rating.

The Board notes that the veteran's statements in both the 
March 2006 symptom affidavit and at his November 2008 hearing 
indicate that he has occasional outbursts of anger, but the 
record indicates that when the veteran has these outbursts he 
removes himself from the situation in order to calm down.  
This indicates that the veteran has good impulse control and 
therefore does not indicate an impairment significant enough 
to warrant a higher rating.

The Board acknowledges that the evidence of record 
demonstrates that the veteran has recurrent depression, 
irritability, and occasional suicidal ideation, symptoms 
which are contemplated by higher ratings.  However, the 
evidence of record also indicates that the veteran is able to 
perform activities of daily living, and that he does not meet 
the majority of the criteria for higher evaluations.  See 
August 2006 C&P examination report.  Thus, although the Board 
finds that these symptoms indicate some serious symptoms, it 
concludes that the veteran's overall disability picture 
continues to most closely approximate that contemplated by a 
30 percent evaluation.
In addition to evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the veteran's entire disability picture, 
including GAF scores.  Under such circumstances veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

The August 2006 C&P examiner assigned a GAF score of 62 which 
indicates that the veteran has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning , but that the veteran is 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The Board finds that a GAF 
score of 62 is consistent with the medical evidence of record 
that addresses the veteran's actual symptoms and level of 
functioning.  

As a final note, the Board acknowledges the veteran's own 
statements that he is entitled to a disability rating in 
excess of 30 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the evidence of record demonstrates that the veteran 
successfully maintains familial relationships, as well as 
full time employment.  Although the veteran reports 
irritability problems, as stated above, there is no 
indication of a lack of impulse control.  The record also 
demonstrates that he is able to function independently, and 
has no delusions, obsessional rituals, or cognitive 
impairment.  He does, however, exhibit a depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, infrequent 
auditory hallucinations, and occasional suicidal ideation.  
Based on the foregoing, the Board finds that the veteran's 
PTSD more closely approximates the criteria for the currently 
assigned 30 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that there is no evidence of record 
that the veteran's PTSD warrants a higher rating based on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2008).  Any 
limits on the veteran's employability due to his PTSD have 
been contemplated in the 30 percent rating under Diagnostic 
Code 9411.  The evidence also does not reflect that the 
veteran's PTSD has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008) for consideration of the assignment of 
an extraschedular evaluation.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF scores, supports no more than a 30 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran has some moderately 
severe symptoms such as irritability and few interpersonal 
relationships, but his overall disability picture does not 
warrant a higher rating in excess of 30 percent.  In reaching 
its decision, the Board considered the benefit-of-the-doubt 
rule.  However, the preponderance of the evidence is against 
an evaluation higher than 30 percent, and therefore, does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
30 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


